Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of A.D.K., C.D.K., and                Appeal from the 62nd District Court of
J.Z.K, Children                                       Lamar County, Texas (Tr. Ct. No. 86752).
                                                      Memorandum Opinion delivered by Justice
No. 06-19-00019-CV                                    Burgess, Chief Justice Morriss and Justice
                                                      Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JUNE 26, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk